European Protection Order (debate)
The next item is the report by Mrs Jiménez-Becerril Barrio and Mrs Romero López, on behalf of the Committee on Women's Rights and Gender Equality, on the draft directive of the European Parliament and of the Council on the European Protection Order (00002/2010 - C7-0006/2010 -.
Mr President, today is an important day for all victims, because today we shall adopt the European Protection Order, which is a significant step forward in terms of their rights. Victims are unfairly forgotten about, and it is paradoxical that aggressors often have many more rights and that there is more said about aggressors' rights than victims' rights.
Today, Parliament will honour all victims, reminding those who believe that the borders will shield them while they persecute their victims, that this European Protection Order will protect all victims equally in the European Union from this day onwards.
We started working more than a year ago to achieve this objective and make progress with the area of freedom and security that was mentioned in the Stockholm Programme, and today we can say with a degree of pride that, although the path has not been easy, as many people have frequently failed to understand the order, and doubted its effectiveness and clarity, we have achieved it.
I must say that, following the trialogues with the Belgian Presidency, and many conversations with the Commission, we have achieved a text that almost all the political groups were happy with. This report was therefore adopted by a huge majority with no votes against in the joint vote by the Committee on Civil Liberties, Justice and Home Affairs and the Committee on Women's Rights and Gender Equality.
I hope that today, Parliament will reflect the decision made by those committees and by those of us who produced this report, which was adopted by a huge majority. This would send a clear message to the Council about what Europeans want, which is nothing more than to live in an area of security and justice, to be protected, and for a victim who has a restraining order against her aggressor in her country not to have to begin further court proceedings when she moves to another country.
We have an obligation to facilitate access to justice for Europeans, and especially for victims, who are the most vulnerable. The protection of all victims, without exception, has been my beacon throughout the development of this report. I therefore wanted to include victims of terrorism, people trafficking, organised crime and honour crimes, along with a special chapter for minors, who are the most vulnerable victims, and we never think about how to protect them.
Although this order will protect all victims, women who suffer from domestic violence will benefit most from this instrument for judicial cooperation, as their aggressors will not be able to travel through Europe with impunity, and will know that they will be pursued in the same way as in the country where they attacked their partners.
Parliament must therefore send a clear message to the Council today about what we want. We will therefore vote with our eyes fixed on the victims, on those who suffer, on those who need us to protect them, on those who are afraid and need to live in freedom and hope.
We are not going to give up on such a fair and necessary aim that is supported by the majority of Europeans just because there are some who are afraid and never dare to take that one step further. We need to be brave, the Member States need to be brave, and I hope that the vote today will be a majority in favour and encourage those who still have doubts as to whether this instrument will open a door for victims. I also hope that in the near future, the Commission will put forward wide-ranging legislation in favour of victims' rights, for which it has my full support and, I am sure, Parliament's support.
I repeat: this small but major step that is the European Protection Order will improve protection for all victims, preventing further crimes and relieving the consequences of those that have already been committed.
Today, we have an obligation to remove the obstacles that have so far prevented real protection across Europe. Through our vote today, we have the opportunity to save lives, which is what we are going to do, and we should be genuinely proud of that.
Mr President, this proposal for a directive that we are bringing to plenary today to keep away aggressors who pursue their victims until they kill them, wherever they hide, is a clear message that Parliament must send to European society and to the Council.
We are not going to remain defenceless against the crimes that are still repeatedly committed on a daily basis in European countries, and remain hidden in the shadows of people's homes. These crimes also remain in the statistical shadows, as if the law of survival of the strongest took sole precedence at the heart of cohabitation, but we are trying to enforce the Charter of Fundamental Rights that we adopted in the Treaty of Lisbon.
Did it not occur to those drafting Chapter I of the Charter that a threat to physical integrity and dignity could come not only from the public institutions and the state, but also disguised as affection? For the 25% of European women currently suffering some form of violence, their torturers have private names, and defending themselves against the attacks does not allow them to be citizens.
According to non-governmental organisations, more than 2 500 women die every year in the European Union without us having asked ourselves whether those crimes can be prevented or avoided. European women have therefore welcomed the initiative by the Member States and the Spanish Presidency to bring a European Protection Order before Parliament.
We are creating a European area of security: the European arrest warrant means that none of our countries can be a haven for criminals. Let us create a climate of mutual trust; through the protection order, we are creating an area of justice and freedom, because the victims of these crimes can be received in any country without having to go through further proceedings, as my co-rapporteur, Mrs Jiménez-Becerril, said.
Ladies and gentlemen, we are talking about 'private terrorism', which is the name now given to this continuous crime of attacks hidden in the privacy of the home. We are also talking about preventive measures from a different source. Not all countries have or are going to have the same legal traditions: the more progress we make, the more an instrument that can provide for our diversity is and will be necessary The Council's legal services have taken this view, as have Parliament's legal services. Where does the resistance lie? Ladies and gentlemen, it does not lie in the complexity of our legal system, which will continue to exist.
The law is not a tool for creating conflicts, but for resolving them. This has been the view of the conservative governments that have supported the initiative based on sound judgment. If we were talking about guarantees and fundamental rights when we talked about terrorism, how could we have implemented international agreements if it was not because we were talking about security? Are 2 500 women every year not a security problem for Europe?
It is not the first time in history that the law has faced a challenge. We therefore regret the Commission's position throughout the procedure, because we cannot talk about legal basis when we are talking about political will. Let us not invoke the law just when it suits us.
This text is the result of an agreement. The improvements that we have incorporated regarding the right to information, translation and procedural guarantees have taken into account the fact that this is a recognition instrument, and Parliament has decided that it is a priority for the Member States to put the existing data on the table out in the open.
We have not forgotten about victims' rights to psychological assistance and legal aid. We will continue to fight for these things, and let us hope that they will be included in the next package on victims.
We would like to thank the Belgian Presidency for the work that it has done, along with all the shadow rapporteurs and our team. Through this vote today, we want to send a message to the Council that this is Parliament's will; now it is up to the Council to take on its responsibilities. We will not succeed in tackling prevention if some Member States believe that we do not have a problem because we do not have the data.
Now it is the Council that is going to decide whether Europe is truly getting involved in combating violence and defending fundamental rights.
Vice-President of the Commission. - Mr President, the protection of citizens, in practice mostly women, subjected to or at risk of violence is very high on the agenda of all the institutions working on this subject at the moment.
It is important that it be on the agenda because we share the same objective: providing protection for victims in the best possible conditions across the borders of the EU. That is also why I have supported the aim of this protection from the outset, and that is the reason why I am preparing the ambitious package on victims' rights to be adopted in spring 2011.
I am fully aware of the work of the co-rapporteurs, Ms Jiménez-Becerril Barrio and Ms Romero López, and of both the Committee on Women's Rights and Gender Equality and the Committee on Civil Liberties, Justice and Home Affairs, who have added a lot of value to the ongoing work in order to improve the protection of victims. I look at some of the proposals you have made: for instance, that victims do not have to bear the costs, that they receive translation and interpretation services or that delays in the recognition procedures are reduced. I am ready to work on an effective and legally sound mechanism designed to help victims benefit from civil law protection measures across the European Union.
We have been working on the procedural rights for persons who are accused. The corollary of this is that we work on the rights of persons who have been victims, because we very often speak about the accused in court proceedings but forget that there has been a victim, so we have to 're-put' the victim at the centre of attention.
That is why the Commission's future victims package will build on and develop the excellent work undertaken by the Spanish Presidency, the Belgian Presidency, the Council and, of course, the European Parliament. All this work is very important. It will be put together so that when the victims package is on the table, it will be comprehensive, it will be complete, and it will make a real difference to all victims - be they women, children or men, although most are women and children - to enable us to quickly come up with concrete measures which are applicable and do not create legal uncertainty. Thank you for this work. It is going to be taken into consideration when we prepare the victims package.
Mr President, roughly 8 000 Romanian women in Spain have benefited this year, as victims, from protection orders which are valid in Spain. They must also be extended to Romania and other Member States in which they travel.
According to unofficial estimates, there are roughly 100 000 women in Europe benefiting from protection orders which are valid in the state that issued them. The draft directive changes the limited, territorial aspect of these protection measures. The instrument being introduced will ensure that a protection order issued in one Member State will be recognised in the Member States in which the victim travels so that the area of freedom, security and justice becomes a reality and the victims of violence or other victims can live and travel without fear.
Parliament's desire is for victims' protection to be extended. This is why, after this directive, we are asking for and anticipating from the Commission that the next step will be to extend protection to victims in this common area of justice and security. We are therefore awaiting the package with eagerness and interest in spring 2011.
I would like to end by reiterating that the Group of the European People's Party (Christian Democrats) gives its support to protection for victims, this draft directive and extended protection for victims.
Mr President, ladies and gentlemen, through this proposal for a directive - for which I should like to express my great thanks to the rapporteurs, with whom I worked as a shadow - Parliament is supporting and expanding the Council's proposal, which was designed to protect people across all 27 Member States who suffer forms of persecution or serious and repeated threats from known and previously identified persons - often ex-boyfriends, husbands or partners - who threaten their physical and sexual integrity, dignity and personal freedom.
Indeed, the number of attacks and killings - particularly against women - is on the increase. Their complaints are often not taken seriously enough by the police and the judiciary, and protection orders and measures against the aggressor are currently only valid in the country in which they are issued. Commissioner Reding, the measure under approval may not be perfect, but it plugs a legislative vacuum.
After all, in creating the European area of freedom, security and justice, we have always acted empirically, at times pushing matters through where necessary. Indeed, we believe that this initiative is important because it will allow all citizens of the European Union - men and women - and all European residents to travel freely across borders, taking their human rights and their rights to protection and security with them, as stated in Article 3 of the Treaty of Lisbon, which we in the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament intended as the legal basis, in order to give a more coherent direction to the structure of the proposal.
Through the establishment of the European Protection Order, the protected person is guaranteed to be looked after even in other Member States, through a fast and free-of-charge procedure. Each Member State must appoint a competent authority to inform victims of their rights, carry out campaigns, collect statistics and inform the person as soon as their national protection order has been issued. Furthermore, it gives a great boost to the creation of the European legal area and the implementation of freedom of movement, and it also applies the ordinary legislative procedure involving codecision between the Council and Parliament for the first time.
I hope that the Council will confirm this commitment and I hope that the Commission - though showing particular attention to the coming 'Security for Victims' package of measures - does not miss this particular chance to respond right now to this extremely serious situation, which is also demonstrated by European and national statistics. Amongst other things, this could lead to important legal convergence among Member States.
I would therefore suggest that we avoid any delays and make a specific commitment to this particular type of victim protection.
Mr President, I want the European Protection Order to be particularly effective in preventing violence against women and to serve as a helpful prelude to the proposal that the Commission is preparing in order for us to have a similar instrument for all types of crime.
I regret the fact that the drafting of this text has been so difficult and complex, despite the fact that we all share its central objective.
I would also have liked this order to have incorporated two issues. Firstly, the European register of protection orders, with the corresponding privacy guarantees, in order to prevent bureaucracy for the beneficiaries and have the orders applied immediately. Moreover, this would reduce the cost of the processes that have to be carried out by the competent authorities, and would ultimately provide standardised, constantly updated statistics.
Secondly, I believe that we should have made an effort to explore cooperation in this field with third countries, especially if we pay attention to the statistics regarding the origins of the victims and their possible changes of residence.
The incipient European External Action Service has thus lost the opportunity to publicly introduce itself with a mission such as this, which Europeans understand and which solves problems that are real to all Europeans at the moment.
I would like to thank the rapporteurs for all their work, and I hope that Commissioner Reding will be sensitive with this initiative.
Mr President, I think that we in Parliament need to be very responsible and act within the mandate that we have been given, which tells us that, at European level too, we must protect women who are victims of violence and put a stop to murderers.
As has been said, this is about combating a type of social terrorism, which is chauvinist violence. We must not, therefore, get caught up in statistics or legal ins and outs. We are talking about justice, basic rights, life and death, defending those that must be defended against their attackers, and, most importantly, not having to regret the fact that 2 500 women every year are victims of the legal lethargy in which we are all immersed.
We are all aware of the legal difficulties and that this is an innovative exercise in the post-Lisbon interinstitutional dynamic. However, those difficulties should not, under any circumstances, be an excuse for not moving forward. The protection of the rights of the women who have been or could be victims of violence and murders and the prevention of such acts cannot be subordinated to a few legal issues. We need to adopt the political will required by the urgency and importance of this case.
It goes without saying that it is important to do things well but, above all, it is essential that we do them and, in my view, that is the fundamental vision that we can send to both the Council and the Commission through this text that I hope we are going to adopt. It needs to be understood that under no circumstances can we paralyse initiatives because there are technical difficulties that we have not been able to resolve before.
I would like to take this opportunity to thank the two rapporteurs and both the Spanish and Belgian presidencies for the work they have done in order to continue making progress, working and overcoming the scourge of what is, I repeat, chauvinist violence.
on behalf of the ECR Group. - Mr President, I have been following the trialogues closely and would like to thank my colleagues, especially from the EPP and S&D Groups, for the work they have been doing.
As a lawyer in the UK, I have had experience over the years of providing legal advice and support to people who have been victims of domestic abuse, stalking or harassment by a relative or a former partner. I have seen at first hand the distress that physical, psychological and sexual abuse can cause and the state of vulnerability of its victims.
I fully support the aims and objectives of this proposal. However, I also have to express concerns regarding the legal base and scope. It seems clear to me that this proposal has a criminal base only, through the use of Article 82 of the Treaty on the Functioning of the EU. By their nature and by law, some of the offences that this proposal intends to cover are civil law matters, yet there is a noticeable absence of the use of Article 81.
Whilst I do not object to EU legal cooperation, I strongly believe that we need to ensure that the legislation we produce at EU level is legally sound, robust and can be effectively implemented at Member State level without compromising existing Member State legal systems.
on behalf of the EFD Group. - Mr President, I support the protection of victims. However, when I first came across the European Protection Order, I thought it sounded scary, like the European Arrest Warrant, which, in my opinion, is one of the most intrusive and dictatorial pieces of legislation ever to be imposed on the British people.
The proposal for the European Protection Order which is being touted says it is about the protection of women. We were told that the European Arrest Warrant was about helping to fight terrorism - and we all know it has gone on to be a lot more than that. Let us be clear and honest here: the underlying goal is to put in place footings for a pan-European justice system which will undoubtedly undermine British law. If proof were needed, we only have to look at the European Arrest Warrant.
I also see these orders as being extremely difficult to enforce in the UK, for we will end up in a situation whereby an order is handed down by a foreign judge in a foreign land who knows nothing about the conditions of a British town or our way of life. We have a saying in England: 'once bitten, twice shy'. We have been bitten once by the European Arrest Warrant. I suggest that we shy away from the European Protection Order.
(PL) Mr President, taking the proposed amendments into account, there is no mistaking the fact that the directive in question is one of the first initiatives aimed at achieving these important goals. We should ensure not only that the victims of violence are safe from further harm in their own country, but also that they benefit from such protection measures throughout the European Union. For this reason, I believe that we should support the rapporteur's position.
It should be noted, too, that the initiative has a deliberately broad scope. Although the majority of protection orders issued relate to women who are victims of gender-based violence, the initiative can cover all victims of violence - children and adults of both sexes, provided the perpetrator has been identified. In this context, the Stockholm Programme states that the victims of crime, including terrorism, who are most vulnerable or who find themselves in particularly exposed situations, such as persons subjected to repeated violence in close relationships, victims of gender-based violence or persons who fall victim to other types of crimes in a Member State of which they are not nationals or residents, are in need of special support and legal protection.
In connection with the above, the European Protection Order should apply to the victims of all crimes, including human trafficking, the victims of female genital mutilation, forced marriages, honour killings, incest and other crimes of this type. This initiative should therefore be supported, and I lend my full support to the rapporteur.
(NL) Mr President, one hundred thousand people are currently benefiting from the European Protection Order. One of them is Rasja, who would like to move to Spain with her children. If the order pronounced against her stalker in the Netherlands does not relocate with her to Spain, she and her children, too, will become a sitting target there, unless the Spanish authorities recognise or enforce the same order. Fortunately, however, Spain does recognise it.
This protection also applies to those being persecuted for exercising their right to free speech. They have to be able to speak in other European countries with the knowledge that those who have threatened them will not be sitting there in the audience. The European Protection Order makes that possible; it is a splendid initiative and one that has been supported by the Dutch Government. Unfortunately, with the new coalition, the status of people enjoying such protection has undergone a 180 degree reversal: women, men and children who are having to live in fear every day are callously being left high and dry. It is simply unacceptable that an individual's safety should stop at the border.
For the sake of one hundred thousand people, I am now saying 'yes' to the European Protection Order. I expect all governments, including that of my own country, to do their utmost to increase the safety, protection and freedom of their citizens, so that all people can live in freedom and security.
(FR) Mr President, Commissioner, ladies and gentlemen, first of all, I should, of course, like to thank the two co-rapporteurs who, following difficult negotiations in the trialogue, are proposing a compromise agreement which, as shadow rapporteur for the Committee on Civil Liberties, Justice and Home Affairs and for my group, I naturally invite you to adopt.
Secondly, although I regret, as some have said today, that certain points such as, for instance, the translation of documents for victims, were not included in the body of the text of this agreement, or that the simplification elements were not sufficiently detailed - and I am counting on the 'victims package' to polish them up - I want to stress that in the end, all this sounds like common sense today, like a logical continuation of the ever-greater integration of a European area of freedom and justice and, in essence, of the establishment of a corresponding legal system.
This bears witness to a certain amount of political boldness and of the will to go beyond political posturing for a large majority of us, in order to have a clear tool for cooperation in criminal matters. That tool represents to a certain extent, as Mrs Reding highlighted earlier on, a true 'rights' policy in Europe, that is to say, a real policy for the people, especially for women, whose physical integrity can be threatened, a policy that corresponds to the freedom of movement which has existed for a long time, hence, a 'rights' policy.
(FR) Madam President, Commissioner, ladies and gentlemen, may I say first of all that I find the Council's absence since yesterday regrettable, since the Council has generally been present in the negotiations on all the issues we have been discussing since yesterday, namely, those concerning civil liberties, justice and home affairs. We regret the fact that the Council is not here to listen to Parliament's voice; it is a real shame.
I wish to congratulate the two co-rapporteurs - who have done a huge amount of work on this text - on this landmark progress for victims of all kinds: victims, firstly, of domestic violence - did you know that 45% of European women are victims of domestic violence, as are some men, for we should not forget those men who are subjected to violence by women - and then victims of terrorism, including children, particularly vulnerable ones of course.
The text being presented to us today is an extremely important text, and I once again extend my congratulations. We are anxious to see the 'victims package' that you will be presenting to us next year, Commissioner, and which will complete the text that we will vote on tomorrow.
Madam President, domestic violence, genital mutilation, honour crimes, forced marriages and trafficking are just some of the types of violence against 45% of women across Europe.
Women and minors need improved protection. The European Protection Order is a good step forward to doing just that, in full compliance with the vision of the Stockholm Programme for a united Europe: an area of freedom, security and justice serving the citizen.
Protection orders issued in one European country against an offender will thus be enforced in all the other 26 EU Member States. The initiative of the Spanish Presidency, embraced today by all of us, emphasises the protection of victims and prevention, and promotes uniformity in legal order procedures. It empowers victims to break their silence in seeking protection beyond geographical boundaries in Europe.
I hope the Commission fully endorses the report of the two co-rapporteurs in its ambitious package on victims' rights.
(IT) Madam President, ladies and gentlemen, there is no doubt that this directive on the European Protection Order to safeguard victims is another sign of a momentous shift in real guarantees, above all for women, but not exclusively so, as has already been said.
The guidelines for this measure had already been developed, firstly by the Treaty of Lisbon, and then by the Stockholm Programme. In particular, I should like to congratulate the two rapporteurs, Mrs Jiménez-Becerril Barrio and Mrs Romero López, on their diligent work and on tackling the many problems encountered in the Council to smooth the way for this particularly important proposal, for an area of freedom, justice and security that will really serve citizens.
The proposal combats domestic violence firmly and determinedly, has quite a significant range of measures and a scope that appears to be wholly consistent. These ready-made, timely and effective precautionary measures lead us to believe that this proposal could also be used effectively to protect victims' families. We await with interest the more structured package announced by Commissioner Reding regarding the protection of victims of violence, which will be ready in the coming weeks.
I should like to conclude, Madam President, by affirming how important it is to have close cooperation between the Member States as well as great sensitivity for the application of this measure in practice, just as it is crucial not to forget the importance of psychological support for the victims. I am sure the Commission will duly bear this in mind in the final phase of the legislative process.
(FI) Madam President, the European Protection Order is an important step towards the protection of victims throughout Europe. We are now sending a powerful signal to the Council and the Commission that the European Parliament is keen to have this protection order and that it should enter into force soon. We should now try to overcome the opposition that there is to it in the Council as well as all the legal reasons that the Commission is putting forward for opposing it.
It is important that the directive should be applied over a wide area. It must incorporate not just orders in respect of criminal acts but also various other kinds of protection order. It should not involve any sort of legal hairsplitting. This protection order should also be flexible enough to take account of the differences in national legislation.
It is important that Parliament focuses attention not only on the victims of genderbased violence, but on other victims of violence. The directive needs to spell out what a victim's rights are and what the procedures are for lodging a complaint, and these are some of the things that I myself have tried to highlight in Parliament's position. It is also important that the country in which the protection order is being requested informs its citizens of these procedures.
When the protection order enters into force, the work will not have really stopped there. The authorities need to be educated, and we cannot be completely satisfied with an information campaign that is simply restricted to the framework of the present one.
(PL) Madam President, the provisions included in the report under discussion today fill me with great enthusiasm. The guarantee that protection granted to victims in one Member State will also apply in any other European Union Member State to which they are forced to travel for fear of repeated violence represents an opportunity for them to lead a normal life. The European Protection Order will mean that protection measures adopted in one EU Member State can be recognised, applied and enforced by courts in another Member State.
What is more, extending the application of the directive to the victims of any kind of violence, not just the victims of gender-based violence, represents a further milestone. All victims deserve respect and expect that the perpetrators of their suffering will be punished fairly. It seems to me that only a protection mechanism which follows the victim can be fully effective and prevent a repeat of the same offence, as well as offering real protection to the victim. I am delighted that Poland was one of the countries that put forward this initiative.
(SK) Madam President, if the European Union is to become a genuine area of freedom, security and justice, we must eliminate the differences still persisting in this area between Member States.
Victims of violence must be protected against the perpetrators not only in their own countries, but must have protective measures made available to them throughout the EU. Although this is a broad proposal, it directly concerns women who are victims of domestic violence. It is good that this also provides an opportunity to deal with the situation of other potential victims, whether victims of human trafficking, forced marriages, honour killings or incest, or the situation of witnesses or of victims of terrorism and organised crime. I personally very much applaud the effort to provide the best possible protection to victims also by ensuring the necessary legal certainty, among other things. Victims should be able to rely on clear rules and should always be informed about the measures that are available to them in their country of origin and in the countries they want to move to, or to which they have already moved.
(IT) Madam President, ladies and gentlemen, I greatly appreciate the work carried out by the two rapporteurs. However, the problem with this draft directive is that it is based on the most usual kind of stalking, in which a person has been a victim of violence by another and therefore must be defended against a repeat of whatever physical or mental abuse took place. Obviously, this is a matter of fundamental importance for hundreds of thousands of women in the European Union and therefore I fully support its content.
Unfortunately, however, these measures do not take into account the victims of organised crime who, in the majority of cases, do not need to be defended from an identified or identifiable person, but from organisations against which a restraining order certainly cannot be applied. Therefore, I think that the European Parliament should regard this directive as a first step in implementing the Stockholm Programme, which talks expressly about measures to protect the victims of criminal activity, and it seems to me that Mrs Jiménez and Commissioner Reding are of the same mind.
I appeal to the European Commission to ensure that the package of measures to protect victims, which is planned for 2011, also protects victims of organised crime and victims injured in the course of duty on a European level.
(DE) Madam President, the European Protection Order is a step in the right direction. The principle must be that recognised victims of violence are afforded the same level of protection in all Member States. The best solution would be harmonisation of the laws of the Member States on this matter, but it was not possible to achieve this. A positive aspect of this protection order is that it is to benefit every victim of violence as much as possible and its scope is broad: sexual violence, stalking and, above all, exploitation of minors, which I consider to be very, very important. It therefore sends a positive message to the victims of violence and to women in particular. However, there is one fly in the ointment: the grounds for non-recognition in Article 9 are very extensive and may also, to some extent, represent a means for Member States to avoid compliance with the directive. Therefore, in a year's time, we need to assess very carefully how we can take this debate further, because all victims in all countries need the same protection.
(SK) Madam President, I would like to support the idea contained in the draft European Protection Order.
The protection of persons under threat at the level of individual Member States appears to be insufficient in many cases. Thanks to the openness of the European space today, young people often enter into international marriages and international marriage commitments. Not all of these commitments last long, however, and the children often then become hostages to disputes between their parents. Hostile parents often refuse to respect the decisions of courts from other countries granting custody of the children to one of them and simply take justice into their own hands and carry off the children of former partners to their own countries, exploiting differences between the legal systems of individual Member States to overcome valid court decisions. The victims of this European legal anarchy are often small, innocent children. I hope this problem will be resolved by the European Protection Order.
(DE) Madam President, even though some measures have been taken in recent years to protect victims, many of the people affected often feel left in the lurch. While lawyers and judges hear a great deal in their training about the rights of defendants, they learn very little about dealing with victims. This is not the only area where greater awareness is necessary. It is also needed in medical training so that the use of violence can be better recognised. For child victims, the matter of the statutory limitation of civil compensation claims in the case of sex offences is essential. Only those who have an unblemished criminal record are allowed to work with children. If, for example, forced marriages are now being prosecuted in Liechtenstein, even without the consent of the victim, and it is possible to take legal action in the case of genital mutilation performed on a minor, this clearly shows the potential danger of the much lauded multicultural enrichment. In my opinion, it is important to take this development in the EU into consideration, as well as its significance in the fight against human trafficking.
(HU) Madam President, as a lawyer, I have dealt with cases of victims of violence against women and children for over ten years, whether it was domestic violence, rape or trafficking in women; and I had the opportunity to see for myself that the protection order, which is the topic of today's debate, is one of the important and indispensable means of protecting victims, but it is far from being the only one. Complex measures are required, such as legal advice, psychological support, support to the children concerned, and it is very important to listen to the victims, who are, I am sorry to say, the greatest experts in terms of what they need.
I have two questions for Mrs Reding and the rapporteurs. First, I would like to know to what extent they are involving the victims of violence against women in this work in order to enable them to share their experience. Secondly, I would like to know how familiar Mrs Reding and the rapporteurs are with the convention on violence against women that is currently under preparation by the European Union's twin, the Council of Europe, and to what extent we are participating in the preparation of this work.
(DE) Madam President, the safety of the women affected really ought to be a matter of concern to all of us. Regardless of where victims are, it is a question here not only of them receiving physical protection from their aggressors, but also of their human dignity being taken into account. This European Protection Order should apply to all victims of violence, irrespective of their age or gender.
Madam President, I would like also to thank the rapporteur. Safeguarding life, physical and psychological integrity, as well as sexual integrity and freedom, are priority objectives where victim protection is concerned. With our political support for the European Protection Order Directive, we have given the issue the visibility it deserves and provided a Europe-wide, comprehensive package of special protection measures that are effective within the Union and grant legal protection and assistance for victims of crime, in particular, violent crimes.
The right to protection from violence is a basic human right regardless of ethnicity, legal status or immigration status, and it is therefore a moral duty for all of us to uphold this right within and beyond national borders. I am convinced that this new approach to the protection of vulnerable victims is a very strong political message with a view to strengthening freedom, security and justice within the European Union.
Madam President, I think that in this debate, we have clearly seen that we are all in agreement in supporting the objective of this report.
The various political groups have shown their support for this directive, which offers greater protection to victims. My question is, therefore: what obstacles are there to adopting this instrument? I repeat: what fears are there regarding something as essential and simple as protecting victims equally across Europe finally becoming a reality?
In the hope that Parliament will adopt this report by a majority, I would like to address the Council and the Commission to remind them that we have overcome the legal hurdles in our negotiations, and I welcome the fact that the Commission acknowledges our work, just as we acknowledge the work that it will do in the future.
We should not therefore exclude ourselves, but rather help ourselves by adopting this more specific instrument today, and tomorrow by adopting the broader package of measures to help victims that will be presented by the Commission, with which I promise to cooperate.
Let us therefore be brave and responsible, and let us help all those who have the right to live in a safer Europe. I repeat: let us help everyone, be they men, women or children. Let us help those who are looking to us today to give them a better life, a life that will restore to them their freedom, their security and, above all, their dignity.
Madam President, Commissioner, we know that there are no legal measures included in the package that is being prepared for victims. This has just been criticised by the European women's lobby in Parliament: there is talk of good practice and coordination, but we still have a long way to go
I would also like to say that the origins of the violence that we are experiencing are not exotic: it is our own violence. I would like to say to the Council and the Member States that violence that comes from other cultures also requires a legal instrument. It is not possible to combat genital mutilation, honour crimes and all the harassment suffered by women from other cultures without an instrument of this nature.
This is why it is so important that they are also included, and Parliament has worked, through all the amendments from the shadow rapporteurs, to ensure that all these victims are also included in this legal instrument.
This is why it is so important that we work together on this issue, and why we regret the fact that Parliament and the Commission have not agreed on the same text throughout this procedure. Even if Parliament and the Commission had agreed on the same text, we would still have a battle to fight.
Commissioner, it does little to help victims of violence to consider that delaying the initiative by two, three or four years would be better for them, because that is not the case.
You said during your previous appearance that we had not realised the significance of the Charter of Fundamental Rights. We did realise its significance. The problem is that it has to be applied; the problem is that we need to take measures, and sometimes when measures need to be taken, they are legal measures, and sometimes there are obstacles in their path. The greatest obstacle is political will.
This is why it is so important that we all agree on an initiative of this nature, and it is now up to the Council. It is now up to the Member States to decide whether this instrument is really one that is going to be effective for victims and necessary. We believe that it is, which is why we have defended this instrument and why we are here. We also defend its urgency.
That is why we wanted Parliament to vote in favour by a huge majority, so that the countries that have not yet decided or have decided that they are against this initiative will see it as the only procedure that can be used now and in the future. It is an instrument that is difficult and complex in nature, but which opens the way and will protect victims and the citizenship of women.
Vice-President of the Commission. - Madam President, I did not intend to speak again, but what has been said needs to be corrected. The measures which will be part of the victims package include an overarching communication, the Lisbonisation of the 2001 framework decision on the standing of victims in criminal proceedings, a proposal on civil protection measures and, if necessary, a proposal on criminal protection measures. This will be put on the table of this House in May next year.
We cannot just go ahead and put our ideas on paper. All our proposals must be accompanied by a thorough impact assessment. We need to take this very seriously, aiming for sound studies with real added value. That is what we are doing at the moment. We are finalising the impact assessment in order to determine the details of any actions on legislative and practical measures, with the aim of legal certainty and rapid and efficient protection measures.
Having said that, I would also like to inform this Parliament that, to date, four opinions have been sent by national parliaments on the protection order: positive ones from the Italian, Greek and Portuguese parliaments and a negative opinion from the German Bundesrat arguing that the directive goes beyond the scope of Article 82, as it covers non-criminal measures and the prevention of crime. It has been rejected on the basis of subsidiarity. We are in the middle of a very complicated issue. By carrying out a serious analysis before putting the legal and non-legal proposals on the table, I will try to propose measures which are sound enough not to victimise victims a second time when it comes to protection measures.
The debate is closed.
The vote will take place today at 12:00.
Written statements (Rule 149)
In Romania, domestic violence incidents are estimated to affect 1 200 000 people every year, yet only 1% of the victims of violence are brave enough to report it to the authorities. Frequent domestic tension, brawls and beatings turn family members into traumatised victims who are forced to accept this situation as being the norm. Violence affects a child's normal, harmonious development. Studies show that the pattern of violent behaviour is passed down from one generation to another in 75% of cases. Stockholm syndrome must be treated, but not through feeble reforms, as is happening in Romania. Proactive measures are required to combat this phenomenon, along with amending the relevant legislative framework and establishing dialogue and cooperation between all the state institutions with powers in this area and civil society. In this respect, the European Protection Order must be a strong instrument capable of providing a safer haven for victims of violence across Member States' borders. This will also include protection against acts of violence committed by groups of people and will apply to all victims of crime, such as victims of human trafficking, female genital mutilation, forced marriages, honour crimes, incest, gender-based violence, as well as witnesses and victims of terrorism and organised crime.